     Case: 1:18-cv-01865 Document #: 98 Filed: 12/17/19 Page 1 of 1 PageID #:545

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Leticia Vargas
                                      Plaintiff,
v.                                                       Case No.: 1:18−cv−01865
                                                         Honorable Steven C. Seeger
Sheriff of Cook County, et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 17, 2019:


        MINUTE entry before the Honorable Steven C. Seeger: Status hearing held on
December 17, 2019. As the Court directed in its prior Order (Dckt. No. [94]), defense
counsel shall file an update on the missing videos by Dec. 17. Defense counsel orally
reported that the videos in question were destroyed in 2016. Counsel discussed the status
of discovery. The parties will confer about the number of depositions. The January 26,
2020 discovery deadline remains in place, but the parties may file an agreed motion for a
brief extension of time. Defendant's motion for protective order (Dckt. No. [95]) is taken
under advisement. The Court reminded counsel of the need to forgo tainting the jury pool.
Status hearing set for January 16, 2020 at 9:30 a.m. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
